UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto LINTV Corp. (Exact name of registrant as specified in its charter) Commission File Number: 001-31311 LIN Television Corporation (Exact name of registrant as specified in its charter) Commission File Number: 000-25206 Delaware Delaware (State or other jurisdiction of (State or other jurisdiction of incorporation or organization) 05-0501252 incorporation or organization) 13-3581627 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) Four Richmond Square, Suite200, Providence, Rhode Island 02906 (Address of principal executive offices) (401)454-2880 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered Class A common stock, par value $0.01 per share New York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNoþ The aggregate market value of the voting and non-voting common equity held by non-affiliates (based on the last reported sale price of the registrant’s classA common stock on June29, 2008 on the New York Stock Exchange) was approximately $334million. DOCUMENTS INCORPORATED BY REFERENCE Document Description Form10-K Portions of the Registrant’s Proxy Statement on Schedule14A for the Annual Meeting of Stockholders to be held on May21, 2009 PartIII NOTE: This combined Form10-K is separately filed by LINTV Corp. and LIN Television Corporation. LIN Television Corporation meets the conditions set forth in general instructionI(1) (a)and (b)of Form10-K and is, therefore, filing this form with the reduced disclosure format permitted by such instruction. LINTV Corp. ClassA common stock, $0.01par value, issued and outstanding at March3, 2009: 27,926,160shares. LINTV Corp. ClassB common stock, $0.01par value, issued and outstanding at March3, 2009: 23,502,059shares. LINTV Corp. ClassC common stock, $0.01par value, issued and outstanding at March3, 2009: 2shares. LIN Television Corporation common stock, $0.01par value, issued and outstanding at March3, 2009: 1,000shares. 1 Table of Contents Table of Contents PARTI Item1. Business 4 Item1A. Risk Factors 18 Item1B. Unresolved Staff Comments 27 Item2. Properties 27 Item3. Legal Proceedings 27 Item4. Submission of Matters to a Vote of Security Holders 27 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item6. Selected Financial Data 31 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item7A. Quantitative and Qualitative Disclosures about Market Risk 55 Item8. Financial Statements and Supplementary Data 56 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item9A. Controls and Procedures 56 Item9B. Other Information 56 PARTIII Item10. Directors and Executive Officers and Corporate Governance 57 Item11. Executive Compensation 57 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 Item13. Certain Relationships and Related Transactions and Director Independence 57 Item14. Principal Accounting Fees and Services 57 PARTIV Item15. Exhibits and Financial Statements Schedules 58 Schedule I. Condensed Financial Information of the Registrant F-80 EXHIBITS 10.6 First Amendment to the LIN TV Corp. Amended and Restated 2002 Stock Plan 10.8 Second Amendment to the Supplemental Benefit Retirement Plan of LIN Television and Subsidiary Companies 10.10 First Amendment to the LIN TV Corp. Third Amended and Restated 2002 Non-Employee Director Stock Plan 10.22 Employment agreement between LIN TV Corp., LIN Television Corporation and Robert Richter 21 Subsidiaries of the Registrant 23.1 Consent of PricewaterhouseCoopers LLP 23.2 Consent of PricewaterhouseCoopers LLP 23.3 Consent of KPMG LLP 31.1 Certification pursuant to Section 302 of the CEO of LIN TV Corp. 31.2 Certification pursuant to Section 302 of the CFO of LIN TV Corp. 31.3 Certification pursuant to Section 302 of the CEO of LIN Television Corp. 31.4 Certification pursuant to Section 302 of the CFO of LIN Television 32.1 Certification pursuant to Section 906 of the CEO and CFO of LIN TV Corp 32.2 Certification pursuant to Section 906 of the CEO and CFO of LIN Television 2 Table of Contents SPECIAL NOTEABOUT FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements with respect to our financial condition, results of operations and business, including statements under the captions Item1. Business and Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. All of these forward-looking statements are based on estimates and assumptions made by our management, which, although we believe them to be reasonable, are inherently uncertain. Therefore, you should not place undue reliance upon such forward-looking statements. We cannot assure you that any of such statements will be realized and it is likely that actual results may differ materially from those contemplated by such forward-looking statements. Factors that may cause such differences include those discussed under the caption Item1A. Risk Factors, as well as the following: · volatility and disruption of the capital and credit markets and further adverse changes in the national and local economies in which our stations operate; · volatility and periodic changes in our advertising revenues; · restrictions on our operations due to, and the effect of, our significant indebtedness; · our ability to continue to comply with financial debt covenants dependent on cash flows; · our guarantee of the General Electric Capital Corporation (“GECC”) note; · potential delisting of our common stock from the New York Stock Exchange (“NYSE”); · effects of complying with accounting standards, including with respect to the treatment of our intangible assets; · increases in our cost of borrowings or inability or unavailability of additional debt or equity capital; · increased competition, including from newer forms of entertainment and entertainment media, or changes in the popularity or availability of programming; · increased costs, including increased news and syndicated programming costs and increased capital expenditures as a result of acquisitions or necessary technological enhancements such as additional expenditures related to the transition to digital broadcasting; · effects of our control relationships, including the control that HM Capital Partners LLC (“HMC”) and its affiliates have with respect to corporate transactions and activities we undertake; · adverse state or federal legislation or regulation or adverse determinations by regulators, including adverse changes in, or interpretations of, the exceptions to the FCC duopoly rule; · declines in the domestic advertising market; · further consolidation of national and local advertisers; · global or local events that could disrupt television broadcasting; · risks associated with acquisitions including integration of acquired businesses; · changes in television viewing patterns, ratings and commercial viewing measurement; · changes in our television network affiliation agreements; · seasonality of the broadcast business due primarily to political advertising revenues in even years; and · impact of union activity, including possible strikes or work stoppages or our inability to negotiate favorable terms for contract renewals. 3 Table of Contents Many of these factors are beyond our control. Forward-looking statements contained herein speak only as of the date hereof. We undertake no obligation to publicly release the result of any revisions to these forward-looking statements, to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. PARTI Item1.Business Overview LIN TV Corp. is a local television and digital media company, owning and/or operating 27 television stations in 17 U.S. markets, all of which are affiliated with a national broadcast network. Our highly-rated stations deliver superior local news and community stories, along with top-rated sports and entertainment programming, to 9% of U.S. television homes, reaching an average of 10.6million households per week. We are a leader in the convergence of local broadcast television and the Internet through our television station web sites and a growing number of local interactive initiatives. Our stations are primarily located in the top 75 Designated Market Areas (“DMA”) as measured by
